F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          MAR 27 2002
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.                                            No. 01-7073
                                                   (D. C. No. 00-CR-78-S)
 JEFFREY WAYNE LEAF,                                  (E.D. Oklahoma)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before TACHA, Chief Judge, EBEL, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

      This appeal is from an order of the district court sentencing defendant to 18

years of incarceration to be followed by five years of supervised release, after a

plea agreement which required the government to file an information alleging


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
second degree murder in Indian Country and use and discharge of a firearm

during the commission of a crime of violence. On December 12, 2000, defendant

Leaf was originally charged in a two count indictment with first degree murder in

Indian Country and the use and discharge of a firearm during the commission of a

crime of violence. After plea negotiations were entered into, defendant

eventually entered into a written plea agreement under Fed. R. Crim. P.

§ 11(e)(1)(C), in which he waived an indictment and agreed to a total sentence of

18 years of incarceration. As required under the plea agreement, the government

filed an information that alleged second degree murder and use and discharge of a

firearm during the commission of a crime of violence. Under the terms of the

plea agreement, defendant entered a plea of guilty to the charges in the

information. The plea agreement mandated a sentence of 96 months on the

second degree murder charge and 120 months on the firearms charge. The

firearms charge is statutorily required to run consecutive to the sentence on the

murder count.

      We have reviewed the entire record on appeal before this court, including

the plea agreement and the presentence report. We find no basis on which to

determine that an error was made in the district court. Defendant’s attorney has

filed a brief pursuant to Anders v. State of California, 386 U.S. 738, 87 S.Ct.

1396 (1967). Defendant’s attorney moves this court for leave to withdraw. That


                                         -2-
motion is granted. We affirm the order of the district court sentencing defendant

pursuant to the terms of the plea agreement. AFFIRMED.

                                      ENTERED FOR THE COURT,



                                      Deanell Reece Tacha
                                      Circuit Judge




                                        -3-